OFFICE    OF   THE    ATTORNEY        GENERAL      OF   TEXAS
                                 AUSTIN



Hon. Walter Cousinr, Jr.
Sm., Toxar Board of Pharmaoy
911 southland Llrr Annex slag.
Dallas-l,  Texan




          Your letter roqum?.tlng
under Qato or AU& 2, 1946, relat
          *We have ha6 a rrq
     the Unlrerslty of Texas




                                                          that that Saotion of
                                                          other thl,nga br a

                                             ylng for unit 0a Staten cltlzm-
                                              know if it 18 poosalblr for
                                           or lloenso   aa pharmaolst      upon
                                      oitlzenshlp     papern?w

                        @a,    Sec.     9,   V.A.C .S.,    in part   proviJe8:


     given by the State      Board of ?hermoy.       The applloant      shall
     :xIccdagpllcetion    by ;resentlng      to the Seoretary     of the
               on form   furn:snei    by t:.e Board,  satisfactory      sworn
     evide&e      that he 1;aa attained    the age of t?;enty-one     (21) yeara,
Hon. ‘Ualter Cou81118,Jr., pa66 2


      18 or good moral oharaotrr, la a oltlon of the United
      statbr,   and has at lbast graduated tram a rir8t   grad0
      hi,@ rohool, or ha8 a preliminary eduoktlon 8qulralent
      thereto, pomittlng    nuitrloulatlon in thr Unlrrrrlty or
      T0188, and that he ha8 att6nd8d UId graduated fFOIUa
      rctutabls   unirarrity, sohO    6r 00118430of phaxaaoy
      uhioh 8I8Ot8with th6 rrquirsnents Of ttc Board, and
      8ha1l h&T8 had at 1888t OIL8 (1) y8aF Of praOtlOti
      8sporlmor in a retail     pharmaoy undar tha dlrrot
      rupertirlon or a registwrd     pharmaoLt. . . .

             ". . .
            ". . . Proridrd that thr State Board of Phanuoy
     may   In its diroretlon, upon th8 paymant 0r Trmprire
     (;25,OO) Dollarr, grant a lioenrr to praotioa pharmaoy
      to ~brsonrwho ruralrh proof that thsr hare b88n regl8-
     a8 8UOh in 801118
                     othrr 8tat8 OF tWritOry, alIdthat
     they ar8 or good rm>ral oharaotrr,  prorldsd that ruoh
     other Board in itr~~oramination rrquirrd ths a81118g8noral
     dogroe Of fitne88 r Ulred by thlr 8tat0, rSd yMt8      tho
                        Y 1*68 t0 pharIMoi8tr Of thlr 8tat8."
     88m6 reoiproOal priv
           Although WI have qUOt8d the h8t 88nt8llO8 O# 980. 9,
which rert8 Qlroretion la She Board a8 to oortala r8ofprooal
pririlogrr to out 0r Statc,or territory l   Bplioant8, your
r8qU88t rd808    UO qUO8tiOIl undrr 8hl8 prOli80, a8 th8 8Qpll-
oant 18 a non-rrglrtrmt eltizrn 0r a South Amrrloaa rountry.
          one 0r the 8pOOlilO requlrementr r*t rorth in 900. 9
18 that raoh lpplloant on hi8 applloation tom turnl8hed br
the Board eh811 proeent ratl8taotory   8worn rrldsnor that he 18
l OitiZOn Or thr United  state8.   The tiling or an applloatlon
for oltlzenshlp papsrm would not meet this requlrrmcnt. Wo
find no prcvlslon in tizs law, Section 9 br el8ewhere, authorlz-
lng the State Board of Flmrmoy    to waive this requlrwnent.
            An8wsring yam request, it ia tL.6 opinion        of thla
Department    that lo order :O take tte exar&xtlon       for a llosnse
as a pharmaoiet, an cpplioant     Ituet furnish satisfeotory     8worn
erldenoe   that he 1s a oitfzen   of the Unite& States,      a8 required
in Sec. 9, krt . l+542a, V. A,. C. 5.
               _..
                                          Ysurs   nry   truly




WJFX:Ahfb: